STATE OF WEST VIRGINIA

                         SUPREME COURT OF APPEALS

                                                                             FILED
In Re: P.M.                                                               May 8, 2014
                                                                          released at 3:00 p.m.

                                                                        RORY L. PERRY II, CLERK

No. 13-0596 (Tyler County 13-JD-5)                                    SUPREME COURT OF APPEALS

                                                                           OF WEST VIRGINIA




                            MEMORANDUM DECISION


              Petitioner P.M.,1 by counsel William B. Summers, appeals the May 22,
2013, disposition order entered by the Circuit Court of Tyler County, West Virginia.
P.M., a juvenile, pled responsible to one count of entry of a building in violation of
W.Va. Code § 61-3-12 [2009]. The circuit court ordered that P.M. be temporarily
committed to the Pressley Ridge Diagnostic Unit to receive specialty diagnostic services
and that she thereafter be placed on three years of supervised probation, perform
community service, and pay $2,802.99 in restitution. P.M. subsequently filed the present
appeal arguing that the circuit court erred by ordering her to pay restitution. The State, by
counsel Patrick Morrisey and Derek A. Knopp, filed a summary response.

               Upon consideration of the standard of review, the parties’ briefs, oral
arguments and the record presented, this Court finds no new or significant questions of
law have been presented. The Court further finds that the circuit court committed no
prejudicial error. For these reasons, a memorandum decision affirming the circuit court’s
order is appropriate under Rule 21 of the Rules of Appellate Procedure.

               On January 17, 2013, a delinquent child petition was filed in the Circuit
Court of Tyler County, alleging that fifteen-year-old P.M. had committed three felony
offenses: (1) “entry of a building” in violation of W.Va. Code § 61-3-12; (2) “grand
larceny” in violation of W.Va. Code § 61-3-13(a) [1994]; and (3) “conspiracy to commit
an offense against the State” in violation of W.Va. Code § 61-10-31 [1971] and W.Va.
Code § 61-3-13(a). The State alleged that P.M. was one of seven juveniles who entered
a house owned by B.M.P. and P.L.P. (“victims”). Further, the State alleged that P.M.
was involved in the theft of “certain property having a value of more than one thousand
dollars” that was located in the house.



       1
        We adhere to our usual practice in cases involving sensitive facts and do not refer
to the parties using their full names. See In re Clifford K., 217 W.Va. 625, 619 S.E.2d
138 (2005).
                                             1

              On March 25, 2013, P.M. pled responsible to “entry of a building” in
violation of W.Va. Code § 61-3-122 and the State moved to dismiss the remaining counts
contained in the delinquent child petition. The circuit court deferred sentencing after the
responsible plea was entered so that a pre-dispositional report could be prepared.

              In the pre-dispositional report, P.M. provided a statement describing her
actions in the underlying felony. P.M. stated that she entered the victims’ house and
“flipped the bed to get the knives . . . I carried some ammo . . . got a necklace from the
dresser. Went downstairs got a gold watch.” The report also includes a statement from
the victims describing the crime and the economic and psychological damage it caused
them to suffer:

       2
           W.Va. Code § 61-3-12 states:
                       If any person shall, at any time, break and enter, or
               shall enter without breaking, any office, shop, underground
               coal mine, storehouse, warehouse, banking house or any
               house or building, other than a dwelling house or outhouse
               adjoining thereto or occupied therewith, any railroad or
               traction car, propelled by steam, electricity or otherwise, any
               steamboat or other boat or vessel, or any commercial,
               industrial or public utility property enclosed by a fence, wall
               or other structure erected with the intent of the property
               owner of protecting or securing the area within and its
               contents from unauthorized persons, within the jurisdiction of
               any county in this state, with intent to commit a felony or any
               larceny, he or she shall be deemed guilty of a felony and,
               upon conviction, shall be confined in a state correctional
               facility not less than one nor more than ten years. And if any
               person shall, at any time, break and enter, or shall enter
               without breaking, any automobile, motorcar or bus, with like
               intent, within the jurisdiction of any county in this state, he or
               she shall be guilty of a misdemeanor and, upon conviction,
               shall be confined in jail not less than two nor more than
               twelve months and be fined not exceeding $100.

                        An indictment for burglary may contain one or more
                 counts for breaking and entering, or for entering without
                 breaking, the house or building mentioned in the count for
                 burglary under the provisions of this section and section
                 eleven of this article.




                                                2

                     Home was broken into, stealing many items and
              destroying much more than what they stole. Family pictures,
              display cases, retirement gifts, gifts from deceased son. The
              home was completely ransacked. Personal records
              compromised, SSN’s, bank account info, etc., completely
              destroying any peace of mind.

The victims stated that numerous items were stolen and/or damaged during the crime,
including coins, knives, jewelry, guns and ammunition. The pre-dispositional report
states that the victims’ economic loss was approximately $19,620.93.

               The circuit court held a disposition hearing on May 16, 2013. At the
conclusion of this hearing, the circuit court ordered that P.M. be temporarily committed
to the Pressley Ridge Diagnostic Unit to receive specialty diagnostic services and that she
thereafter be placed on three years of supervised probation, perform 300 hours of
community service and pay $2,802.993 in restitution to the victims. The circuit court
stated that its order was made to “accomplish [P.M.’s] requisite rehabilitative need.”
Following the entry of this order, P.M. filed the present appeal arguing that the circuit
court erred only by ordering her to pay $2,802.99 in restitution.

              This Court’s standard of review when reviewing a circuit court’s
disposition order is set forth in State v. Kenneth Y., 217 W.Va. 167, 170, 617 S.E.2d 517,
520 (2005), and is as follows:

                    [T]he standard of review with regard to a circuit
             court’s sentencing order or disposition under W.Va.Code, 49­
             5-13 (2002), is whether the circuit court’s ruling constitutes
             an abuse of discretion. State v. Kirk N., 214 W.Va. 730, 741,
             591 S.E.2d 288, 299 (2003), quoting State ex rel. D.D.H. v.
             Dostert, 165 W.Va. 448, 471, 269 S.E.2d 401, 416 (1980),
             (“discretionary” rulings of circuit courts at the dispositional
             stage in juvenile cases “should only be reversed where they
             are not supported by the evidence or are wrong as a matter of
             law”); In the Interest of Thomas L., 204 W.Va. 501, 504, 513
             S.E.2d 908, 911 (1998), (disposition in juvenile case held to
             be within the circuit court’s “sound discretion”); State ex rel.
             Department of Health and Human Resources v. Frazier, 198
             W.Va. 678, 683, 482 S.E.2d 663, 668 (1996), (circuit courts


       3
        The circuit court arrived at this figure by dividing the economic loss ($19,620.93)
suffered by the victims among the seven juveniles involved in the crime.
                                            3

              are “vested with discretion to select the appropriate
              disposition for a particular juvenile”).

              The issue in this case is whether the circuit court abused its discretion when
it ordered P.M. to pay $2,802.99 in restitution. A circuit court may grant probation in a
juvenile delinquency disposition pursuant to W.Va. Code § 49-5-13 [2012], which
provides, in part:

              (b) Following the adjudication, the court shall conduct the
              dispositional proceeding, giving all parties an opportunity to
              be heard. In disposition the court shall not be limited to the
              relief sought in the petition and shall, in electing from the
              following alternatives, consider the best interests of the
              juvenile and the welfare of the public: . . .

              (3) Upon a finding that the juvenile is in need of extra-
              parental supervision: (A) Place the juvenile under the
              supervision of a probation officer of the court or of the court
              of the county where the juvenile has his or her usual place of
              abode or other person while leaving the juvenile in custody of
              his or her parent or custodian; and (B) prescribe a program of
              treatment or therapy or limit the juvenile’s activities under
              terms which are reasonable and within the child’s ability to
              perform, including participation in the litter control program
              established pursuant to section three, article fifteen-a, chapter
              twenty-two of this code or other appropriate programs of
              community service[.]

               Rule 39(e) of the West Virginia Rules of Juvenile Procedure permits a
circuit court in a delinquency disposition to order a juvenile to pay restitution as a term of
his/her probation program. Specifically, Rule 39(e) states that a circuit court in a
delinquency disposition may order probation and “prescribe a program of treatment,
therapy or limitations upon the juvenile’s activities under reasonable terms which are
within the juvenile’s ability to perform, including any appropriate program of community
service and restitution.” This Court held that a circuit court may order a juvenile to pay
restitution as part of a treatment program in Syllabus Point 1 of State v. M.D.J., 169
W.Va. 568, 289 S.E.2d 191 (1982), stating:

                     A trial judge may order restitution as part of a
              “program of treatment or therapy” designed to aid in the
              rehabilitation of the child in a juvenile case when probation is
              granted under W.Va.Code, 49-5-13 [1978]. Such order,


                                              4
              however, must be reasonable in its terms and within the
              child’s ability to perform.

Additionally, this Court has stated that “[r]estitution is an appropriate disposition as long
as it comports with the purpose of rehabilitation of juvenile offenders by the least
restrictive methods.” In re Michael S., 206 W.Va. 291, 295, 524 S.E.2d 443, 447 (1999).

              In the present case, the pre-dispositional report recommended that P.M. be
ordered to pay restitution as part of a “rehabilitative process.” The report states that “the
first two steps in this rehabilitative process would be to order community service and
restitution.” The report goes on to state that “the restitution, probation and community
service will teach [P.M.] that there must be accountability for her actions.” The circuit
court followed this recommendation and ordered that P.M. perform community service
and pay restitution in order to “accomplish her requisite rehabilitative need[.]”

               P.M. does not dispute that the restitution order was entered as part of a
rehabilitation program, nor has she argued that she lacks the ability to perform under the
terms of the restitution order. Instead, she argues that because she only pled responsible
to one count that did not involve larceny, she should not be required to pay restitution.
We disagree.

               The pre-dispositional report clearly shows that the victims suffered
significant economic and psychological injuries as a result of (1) the entry and
“ransacking” of their house, and (2) the theft of their property. P.M. does not dispute that
the victims suffered these injuries. While P.M. only pled responsible to one count, which
did not involve larceny, she admitted in both the pre-dispositional report and in her brief
to this Court that she did, in fact, steal knives, ammunition and jewelry from the victims’
house.4 She argues, however, that because the knives and jewelry she stole were returned
to the victims, she should not be required to pay restitution. Despite P.M.’s claim that

       4
        In State v. Cummings, 214 W.Va. 317, 322 n.4, 589 S.E.2d 48, 53 n.4 (2003), this
Court addressed an analogous situation and found that a restitution award should be left
within the sound discretion of the circuit court:

                       We tangentially note that situations may arise in
              which, through the process of plea bargaining, a defendant
              and the State might propose a plea bargain which includes
              restitution for offenses contained in the indictment to which
              the defendant had not pled guilty. In such instance, the
              inclusion of such other items of restitution would rest within
              the sound discretion of the lower court in its consideration of
              the plea bargain agreement.

                                             5

she returned most of these stolen items to the victims, she fails to address if any of these
returned items lost value as a result of being stolen. The pre-dispositional report states
that a number of the knives that were stolen from the victims had been damaged and that
the value of these knives was therefore diminished.

               Further, the evidence shows that the victims suffered psychological injuries
that were due, in part, to their house being entered and “ransacked” by P.M. and the other
juveniles involved in the crime. The victims’ statement includes the following: “Home
broken into . . . completely destroying any peace of mind.”

                Because the circuit court’s order was made to “accomplish [P.M.’s]
requisite rehabilitative need,” and because there was undisputed evidence that P.M.’s
actions caused the victims to suffer both psychological and economic injuries, we find
that the circuit court did not abuse its discretion in ordering P.M. to pay $2,802.99 in
restitution to the victims. We therefore affirm the circuit court’s May 22, 2013, order.


                                                                                 Affirmed.


ISSUED: May 8, 2014

CONCURRED IN BY:
Chief Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                             6